Citation Nr: 0302943	
Decision Date: 02/14/03    Archive Date: 02/24/03

DOCKET NO.  94-22 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for asbestosis for the period from 4/21/87 through April 24, 
1991, 30 percent from April 25, 1991 through March 2, 1993; 
60 percent for the period from March 3, 1993 through June 30, 
1996; and 30 percent, currently, to include the propriety of 
reduction from 60 to 30 percent effective July 1, 1996.  

(The issues of entitlement to service connection for a 
genitourinary disorder, bilateral hearing loss, and tinnitus, 
and entitlement to a total rating based on individual 
unemployability due to service connected disability will be 
the subjects of later decisions.)


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse.  


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to 
March 1955.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) at St. Petersburg, Florida.  

By rating decision in April 1991, service connection was 
granted for asbestosis and a 0 percent disability evaluation 
was initially granted, and later increased to 10 percent, 
effective back to April 1987.  This appeal ensued.  The Board 
has rephrased this issue on the title page to reflect that 
this is an initial rating claim.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (where an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection in addition to a prospective 
rating).  

In July 2000, a hearing was held at the RO before C. W. 
Symanski, who is the Board member rendering a final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 2002).

The case was remanded by the Board in February 1998 and 
November 2000 for further evidentiary and procedural 
development.  The case has now been returned to the Board for 
further appellate consideration.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for hearing loss, 
tinnitus and a genitourinary disorder pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (38 C.F.R. 20.903 
(2002))  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing these issues.  A decision on entitlement to a 
total compensation rating based on individual unemployability 
is deferred.  


FINDINGS OF FACT

1.  The R0 granted ratings for asbestosis of 10 percent from 
April 21, 1987, 30 percent from April 25, 1991, 60 percent 
from March 3, 1993, and 30 percent from July 1, 1996.  

2.  Prior to April 1991, asbestosis was not shown to equate 
with or approximate more than definite symptoms with 
pulmonary fibrosis and moderate dyspnea on extended exertion.  

3.  For the period from April 1991 to March 1993, asbestosis 
was not shown to equate with or approximate more than a 
moderate degree of lung disability with pulmonary fibrosis 
and moderate dyspnea on slight exertion confirmed by 
pulmonary function tests.  

4.  For the period from March 2, 1993 through June 30, 1996, 
asbestosis was shown to equate with or approximate not more 
than a severe degree of lung disability with extensive 
fibrosis, severe dyspnea on slight exertion, with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  

5.  Improvement in the veteran's asbestosis sufficient to 
warrant reduction under the applicable rating criteria was 
demonstrated subsequent to March 1993.  

6.  By rating action in January 1994, the RO proposed to 
reduce the disability evaluation for asbestosis from 60 to 30 
percent disabling on the basis of clinical evidence and 
symptoms reported by the veteran that indicated that 
asbestosis did not equate with or approximate more than the 
criteria for the lower rating.  

7.  By rating action in April 1996, the disability evaluation 
was reduced from 60 to 30 percent disabling, effective July 
1996, citing the January 1994 proposal, on which further 
action had not been taken, and additional medical evidence of 
improvement in asbestosis since the 60 percent disability 
evaluation had been assigned.  The veteran was appropriately 
notified of this action in April 1996.  

8.  The April 1996 rating decision was based, in part, on the 
findings of C. R. Fuenning, M.D., in September 1993, and a VA 
examination in January 1996, that showed normal respiratory 
function, abnormal chest X-ray findings, no evidence on 
pulmonary function testing of abnormal lung volumes or 
diffusing capacities, the veteran's ability to walk up to one 
block, no shortness of breath, and normal spirometry on 
pulmonary function testing.  

9.  Between July and October 1996, asbestosis was not shown 
to equate with or approximate more than a moderate degree of 
lung disability with pulmonary fibrosis and moderate dyspnea 
on slight exertion confirmed by pulmonary function tests.  

10.  Beginning in October 1996, when revised rating criteria 
went into effect, asbestosis is not shown to equate with or 
approximate more than a moderate degree of lung disability 
with pulmonary fibrosis; or lung impairment manifested by 
worse than forced vital capacity (FVC) on pulmonary function 
testing of 65 to 74 percent predicted, or diffusion capacity 
of carbon monoxide (single breath) (DLCO (SB)) of 56 to 65 
percent predicted.  

11.  Beginning in February 1999, asbestosis has been 
manifested by DLCO of 48 to 55 percent  of predicted.  


CONCLUSIONS OF LAW

1.  The criteria for ratings of asbestosis in excess of 10 
percent from April 21,1987 through April 24, 1991, 30 percent 
from April 25, 1991 through March 2, 1993, and 60 percent 
from March 3, 1993 through June 30, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 
4.97, Diagnostic Code 6802 (1996).  

2.  The reduction for asbestosis to 30 percent effective July 
1996 was proper.  38 U.S.C.A. §§ 1155, 5.102, 5103, 5103A; 38 
C.F.R. §§ 3.105(e), 3.159, 3.344, 4.97, Diagnostic Code 6802 
(1996).  

3.  The criteria for a rating of asbestosis in excess of 30 
percent from July 1996 to February 1999 are not met..  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.10, 4.20, 4.21, 4.97, Diagnostic Code 6833 
(2002); 38 C.F.R. § 4.97, Diagnostic Code 6802 (1996).  

4,  The criteria for a rating of 60 percent for asbestosis 
since February 10, 1999 are met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A; 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.20, 
4.21, 4.97, Diagnostic Code 6833.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  If additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e).  

A reduction in an assigned disability rating which has been 
in effect for less than 5 years is permissible (upon 
compliance with due process requirements) where medical 
examination reveals there has been improvement in the 
service-connected disability.  38 C.F.R. §§ 3.105(e), 
3.344(c).  The Board further notes that since the veteran's 
60 percent rating for asbestosis was in effect for less than 
5 years when it was reduced effective July 1996, the 
provisions of 38 C.F.R. § 3.344(a), (b) are not for 
application.  See 38 C.F.R. § 3.344(c); see also Brown v. 
Brown, 5 Vet. App. 413 (1993).  Any change in evaluation 
based upon that or any subsequent examination shall be 
subject to the provisions of 38 C.F.R. § 3.105(e).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  38 C.F.R. §§ 4.1 and 4.2 
require that each disability be viewed in relation to its 
entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria, 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  

Where the particular disability for which the veteran is 
service connected is not listed, it will be permissible to 
rate under a closely related disease or injury in which not 
only are the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20; see also Lendenmann v. Principi, 3 Vet. App. 
345 (1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The veteran's asbestosis, an unlisted condition, was 
originally evaluated by analogy to unspecified pneumoconiosis 
under 38 C.F.R. § 4.97, Diagnostic Code 6802.  38 C.F.R. 
§ 4.20.  Subsequently, however, during the course of the 
veteran's appeal, the schedular criteria by which respiratory 
system disorders are rated were revised, and asbestosis was 
listed in Diagnostic Code 6833.  (The revised criteria have 
been in effect since October 7, 1996).  

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that, when the law controlling an issue changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
"the question arises as to which law now governs."  Karnas at 
311.  In that regard, the Court held that:

[W]here the law or regulation changes 
after a claim has been filed or reopened 
but before the administrative or judicial 
appeal process has been concluded, the 
version most favorable to [the] appellant 
. . . will apply unless Congress provided 
otherwise or permitted the Secretary of 
[VA] (Secretary) to do otherwise and the 
Secretary did so.  Id. at 313.

In the present case, the revised law does not allow for 
retroactive application prior to October 7, 1996.  When the 
new regulations were promulgated, the Secretary specifically 
indicated that October 7, 1996, was to be the effective date 
for the revisions.  Consequently, because it is clear from 
the amended regulations that they are not to be accorded 
retroactive effect, the law prevents the application, prior 
to October 7, 1996, of the rule stated in Karnas.  

Nevertheless, in order to give full consideration to the 
veteran's claim, the Board must review the claim under both 
the law in effect at the time that he filed his claim for a 
higher evaluation (the former criteria), and the law in 
effect currently (the revised criteria).  This is true 
because, if the Board were to find that the veteran was 
entitled to a higher evaluation under the former criteria for 
service-connected disability, an effective date earlier than 
October 7, 1996, could be established for the award.  If, 
however, the Board were to find that the veteran was not 
entitled to a higher rating under the former criteria for 
service- connected disability, but that he was under the 
revised criteria, the effective date of any award could be no 
earlier than the effective date of the revisions.  See 38 
U.S.C.A. § 5110(g) (West 1991) ("where compensation . . . is 
. . . increased pursuant to any Act or administrative issue, 
the effective date of such award or increase . . . shall not 
be earlier than the effective date of the Act or 
administrative issue."); VAOPGCPREC 3-00.

The former Diagnostic Code 6802 provided for a 10 percent 
evaluation if the disorder was definitely symptomatic with 
pulmonary fibrosis and moderate dyspnea on extended exertion.  
A 30 percent evaluation was warranted if the disorder was 
moderate, with considerable pulmonary fibrosis and moderate 
dyspnea on slight exertion, confirmed by pulmonary function 
tests.  A 60 percent evaluation was warranted if the disorder 
was severe, with extensive fibrosis, severe dyspnea on slight 
exertion with corresponding ventilatory deficit confirmed by 
pulmonary function tests with marked impairment of health.  A 
100 percent evaluation was warranted if the disorder was 
pronounced, with extent of lesions comparable to far advanced 
pulmonary tuberculosis or pulmonary function tests confirming 
a markedly severe degree of ventilatory deficit, with dyspnea 
at rest and other evidence of severe impairment of bodily 
vigor producing total incapacity.  38 C.F.R. § 4.97, 
Diagnostic Code 6802.  

Under the revised criteria for rating interstitial lung 
disease, including asbestosis, will be rated at 10 percent 
when FVC is 75 to 80 percent of predicted, or DLCO (SB) is 66 
to 80 percent of predicted.  A 30 percent rating will be 
warranted when FVC is 65 to 74 percent of predicted, or DLCO 
(SB) is 56 to 65 percent of predicted.  A 60 percent rating 
is warranted when FVC is 50 to 64 percent of predicted, or 
DLCO (SB) is 40 to 55 percent of predicted, or there is a 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  A 100 percent 
rating is warranted when  FVC is less than 50 percent of 
predicted, or DLCO (SB) is less than 40 percent of predicted, 
or when maximum exercise capacity is less than 15 ml/kg/min 
oxygen consumption with cardiorespiratory limitation, or cor 
pulmonale or pulmonary hypertension, or there is a need for 
outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 
6833.  

Historically, the veteran is shown to have had duties around 
boilers during active service and developed bilateral lung 
calcifications in a pattern consistent with asbestosis.  
Private clinical records dated from 1985 to 1987 show X-ray 
changes of focal areas of fibrotic change in the mid-lung 
fields.  Pleural and parenchymal fibrosis was indicated.  
Pleural asbestosis was the impression.  VA clinical records 
in 1987 indicate that the veteran had chest pain and coughing 
with frequent episodes of bronchitis, and pneumonia on two 
occasions.  It was felt that he had asbestosis.  Private 
hospital records in 1987 show slight obstruction on breathing 
testing.  On a March 1988 VA examination, mild wheezing was 
revealed.  His testimony at an RO hearing in December 1991 
before a hearing officer indicated that he used a mask to 
avoid dust and had oxygen on hand.  He had choking 
sensations.  VA clinical records in 1990 and 1991 indicated 
shortness of breath and productive coughing.  Pulmonary 
function testing showed mild obstruction.  These findings, 
which were considered in the assignment of a 10 percent 
rating for asbestosis back to April 1987 reflect not more 
than definitely symptomatic asbestosis with pulmonary 
fibrosis and moderate dyspnea on extended exertion.  
Pulmonary function testing confirmed only mild obstruction 
and would not be consistent with findings of moderate dyspnea 
on slight exertion.  

VA outpatient treatment records in October 1992 indicate 
basilar crackles.  On the basis of difficulty distinguishing 
between the disabling effects of asbestosis and non-service 
connected chronic obstructive pulmonary disease, and the 
resolution of reasonable doubt, a 30 percent disability 
evaluation was assigned for asbestosis from April 1991 to 
March 1993.  There is no evidence during this period of time 
to suggest that there was more than moderate asbestosis with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests.  

A VA examination in March 1993 showed mild small airways 
dysfunction, oxygen use by the veteran at home along with 
medication and an inhaler, productive cough, respiratory 
distress with rapid breathing, restricted expansion of the 
chest wall, and wheezing.  These findings persuaded the RO to 
grant an increased rating to 60 percent, but did not show 
more than severe asbestosis, with extensive fibrosis, severe 
dyspnea on slight exertion with corresponding ventilatory 
deficit confirmed by pulmonary function tests with marked 
impairment of health.  There were no pulmonary function tests 
to confirm pronounced disability or such an impairment of 
bodily vigor as to produce total incapacity.  

Private hospital records in April 1993 show small airways 
obstruction by pulmonary function testing and considerable 
calcified pleural plaques compatible with asbestos exposure 
and a mild amount of interstitial scarring by computerized 
tomographic scan of the chest.  

A VA examination in September 1993 showed the veteran's 
complaints of shortness of breath after walking one block and 
after climbing one flight of stairs and productive cough.  
There were slight respiratory distress, no finger clubbing or 
cyanosis, slight restriction of chest expansion, and no 
wheezing, rales or rhonchi. Asbestosis with secondary 
restrictive lung disease was diagnosed.  

In September 1993, C. R. Fuenning, M.D., reported that there 
was no evidence of asbestosis or parenchymal changes with 
lack of objective findings of parenchymal lesions based on a 
normal physical examination, a normal chest X-ray of the 
parenchyma and no evidence of abnormal lung volumes or 
diffusing capacity.  

During another hearing before a hearing officer at the RO in 
October 1993, the veteran testified that all he could do was 
read and watch television due to shortness of breath, 
coughing and choking.  He could walk to the grocery store 
about a 10 or 15 minute walk away but that was his limit 
after which he suffered from fatigue.  He had to use home 
oxygen about once a month.  

On the basis of the hearing testimony and latest clinical 
evidence, the hearing officer recommended reduction of the 
disability evaluation for asbestosis from 60 percent to 30 
percent disabling.  This recommendation was made in November 
1993.  A rating action to this effect was prepared and sent 
to the veteran in January 1994, but no action was completed 
to reduce the rating at that time.  

An April 1996 rating decision that reduced the disability 
evaluation to 30 percent from 60 percent effective July 1996 
was implemented following a VA examination record in January 
1996 of the veteran's complaints of shortness of breath and 
occasional chest pains to the diaphragm, fairly audible 
breath sounds, no rales, no shortness of breath observed, X-
ray evidence of old pleural calcification with no active 
disease, and pulmonary function testing of reduced forced 
expiratory flow and normal spirometry.  

A June 1996 X-ray by VA showed extensive pleural 
fibrocalcific plaque consistent with asbestos exposure.  
Pulmonary function testing in May 1997 showed FVC of 76 
percent predicted improved with treatment to 80 percent 
predicted.  DLCO was 61 percent predicted.  In April 1998, 
FVC was 72 percent predicted and DLCO was 54 percent 
predicted.  Severe pleural disease was shown by VA X-ray in 
May 1998.  VA pulmonary function testing in July 1998 showed 
FVC of 55 percent predicted improved to 64 percent predicted 
and DLCO of 68 percent predicted.  It was noted that the 
veteran was unable to exhale for more than 6 seconds.  In 
February 1999, FVC was 72 percent predicted and DLCO was 55 
percent predicted.  The impression from a May 1999 
computerized tomographic scan included chronic calcific 
pleural plaquing and stable nodular scarring in the left 
posterior base but with no active disease evident.  In August 
1999, FVC was 65 percent predicted.  In April 2000, FVC was 
69 of percent predicted improved with treatment to 70 percent 
predicted.  DLCO was 54 percent of predicted.  Mild 
restrictive ventilatory impairment was indicated.  

During the July 2000 hearing, the veteran testified that his 
lung capacity was 50 percent.  He walked about a half-block 
every day.  His wife was present and testified that he 
gurgled in his sleep and he needed to have his head elevated.  
At times she awakened him because he did not seem to be 
breathing.  He described burning in his diaphragm and his 
chest.  He used home oxygen when he needed it.  

On a VA examination in January 2001, the veteran reportedly 
experienced dyspnea on exertion and had had some questionable 
hemoptysis over the previous 2 weeks.  He used home oxygen 
and multiple inhalers.  The lungs were clear to percussion 
and auscultation, bilaterally.  On pulmonary function 
testing, FVC was 73 percent of predicted.  All lung volumes 
were mildly reduced.  Diffusion was mildly reduced but was 
normal when corrected for alveolar volume.  The examiner 
stated that there had been no significant interval change in 
comparison with pulmonary function testing in April 2000.  
Spirometry suggested a mild restrictive ventilatory 
impairment.  The reduction in DLCO could be explained solely 
by reduced lung volumes.  The impressions were mild 
restrictive ventilatory impairment and chest X-ray 
demonstration of multiple and extensive pleural and 
diaphragmatic calcification consistent with asbestos 
exposure.  The examiner noted that, by pulmonary function 
testing, the veteran did not require home oxygen.  The 
pulmonary function test showed FVC of 73 percent of predicted 
and DLCO of 48 percent of predicted.  

VA outpatient treatment records show, in September 2001, that 
the veteran had chronic chest pain secondary to asbestosis.  
His lungs were clear.  In November 2001, he was seen for 
productive cough, low grade temperature and night sweats.  He 
had inhalers, which helped.  There was no change in his usual 
dyspnea on exertion.  The lungs were clear.  Bronchitis 
versus pneumonia was assessed.  

The clinical findings since July 1996, when the rating 
reduction from 60 to 30 percent became effective, do not show 
more than moderate asbestosis, with considerable pulmonary 
fibrosis and moderate dyspnea on slight exertion, confirmed 
by pulmonary function tests under the former rating criteria 
or lung impairment from asbestosis worse than FVC of 65 to 74 
percent of predicted, or DLCO (SB) of 56 to 65 percent of 
predicted, until February 1999.  There was a fluctuation of 
DLCO of 54 percent of predicted in April 1998, and a 
fluctuation of FVC of 55 percent of predicted in July 1998, 
but these values were not typical, lasting or chronic 
manifestations supporting a higher disability evaluation.  
The pulmonary function test, in July 1998, showed the DLCO of 
68 percent of predicted.  FVC's recorded since July 1998 are 
no worse than 65 percent of predicted.  Nevertheless, 
pulmonary function testing on February 10, 1999, showed DLCO 
was 55 percent of predicted.  Since then, on pulmonary 
function tests in April 2000 and January 2001, it has 
consistently been below 56 percent of predicted, at 54 
percent of predicted and 48 percent of predicted, 
respectively.  Under the revised rating criteria, this is a 
progressively disabling pattern over nearly 2 years that is 
found to satisfy the requirements for a 60 percent disability 
evaluation for asbestosis.  Nevertheless, there has been no 
manifestation of asbestosis that supports a greater than 60 
percent rating since that time, such as pronounced 
manifestations, as specified, under the former rating 
criteria, or lung impairment manifested by FVC less than 50 
percent of predicted, or DLCO (SB) less than 40 percent of 
predicted, or maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or cor pulmonale or pulmonary hypertension, or 
the need for outpatient oxygen therapy.  

With respect to the July 1996 reduction in the rating for 
asbestosis from 60 percent to 30 percent, the Board finds 
that the RO satisfied the procedural requirements for 
rating reductions, set forth in 38 C.F.R. § 3.105(e) 
regarding notice.  The clinical findings, as described above, 
did not support more than a 30 percent rating for asbestosis 
between July 1996 and February 9, 1999.  In consideration of 
the applicability of the Fenderson case to this claim, the 
staged ratings of no more than 10 percent since April 1987, 
no more than 30 percent since April 1991, no more than 60 
percent since March 1993, no more than 30 percent since July 
1996, and no more than 60 percent since February 10, 1999 are 
shown to be warranted.  

II.  VCAA

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5102 (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)(2)).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)(1)); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In this case, VA notified the 
claimant by letter dated in April 2001 that VA had or would 
obtain all relevant evidence in the custody of a Federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other Federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  The 
claimant has provided authorizations, and his private medical 
records were obtained.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  There is no indication that other Federal 
department or agency records exist that should be requested.  
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  The 
claimant was notified of the need for VA examinations, and 
they were accorded him.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran was asked to advise VA if there 
were any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify of inability 
to obtain records does not arise in this case.  See 
38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  Thus, 
VA's duty to assist has been fulfilled.  


ORDER

Ratings for asbestosis in excess of 10 percent from April 21, 
1987 through April 24, 1991, in excess of 30 percent from 
April 25, 1991 through March 2, 1993, in excess of 60 percent 
from March 1993 through June 30, 1996, or in excess of 30 
percent from July 1, 1996 through February 9, 1999, are 
denied to include consideration of the propriety of the 
reduction from 60 percent to 30 percent in July 1996.

A rating of 60 percent for asbestosis from February 10, 1999 
is granted, subject to the governing regulations applicable 
to the payment of monetary benefits.  



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

